Order filed, August 8, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00673-CV
                                    ____________

       IN THE INTEREST OF K.G.S. AND T.W.S., CHILDREN, Appellant


                       On Appeal from the 312th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2009-01569


                                         ORDER

       The reporter’s record in this case was due July 23, 2012, 2012. See Tex. R. App.
P. 35.1. On August 2, 2012, this court granted the court reporters request for extension of
time to file the record until August 13, 2012. To date, the record has not been filed with
the court. Because the reporter’s record will not be filed within the time prescribed in the
first request, the court GRANTS your second request and issues the following order.

       We order Ramona Gonzalez, the substitute court reporter, to file the record in this
appeal on or before August 23, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Ramona Gonzalez does not timely file the record as ordered, the Court may issue an
order directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                      PER CURIAM